 



Exhibit 10.1
Form of Employee Restricted Stock Award Letter under the TODCO 2005 Long Term
Incentive Plan
[Date]
[insert name]
[insert address]
Dear                                         :
Effective as of                     , 200                     (the “Award
Date”), TODCO (the “Company”) hereby grants to you
                                         restricted shares (“Restricted Stock”)
of the Company’s Class A Common Stock in accordance with the TODCO 2005 Long
Term Incentive Plan (the “Plan”). Your award is more fully described in the
attached Appendix A, Terms and Conditions of Employee Restricted Stock Award
(which together with this letter is the “Award Letter”).
Unless otherwise provided in the attached Appendix A, the restrictions on
one-                     (1/       ) of your shares of Restricted Stock will
lapse and such shares will vest on each one (1)-year anniversary of the Award
Date, such that all of your shares of Restricted Stock will no longer be subject
to forfeiture and will be 100% vested as of the                     
(                    ) anniversary of the Award Date. Except as otherwise
expressly provided in Appendix A, the Restricted shares will vest and the
restrictions will lapse in accordance with the foregoing sentence provided that
you are and have been continuously employed by the Company from the Award Date
through the date of vesting and the lapse of restrictions (the “Vesting Date”).
Except as expressly provided in Appendix A, all shares of Restricted Stock as to
which the restrictions thereon have not previously lapsed and are unvested will
automatically be forfeited upon your termination of employment for any reason
(temporarily or permanently) prior to the Vesting Date. In the event that a
Vesting Date is a Saturday, Sunday or holiday, such particular installment of
shares will instead vest on the first business day immediately following the
Vesting Date.
Your Restricted Stock is subject to the terms and conditions set forth in the
enclosed Plan, this Award Letter, the Prospectus for the Plan, and any rules and
regulations adopted by the Executive Compensation Committee of the Company’s
Board of Directors.
This Award Letter, the Plan and any other attachments hereto should be retained
in your files for future reference.
Very truly yours,
Jan Rask
President and Chief Executive Officer
Enclosures

 



--------------------------------------------------------------------------------



 



Appendix A
Terms and Conditions of
Employee Restricted Stock Award
[Date]
The restricted shares (“Restricted Stock”) granted to you by TODCO (the
“Company”) of Class A Common Stock of the Company are subject to the terms and
conditions set forth in the TODCO 2005 Long Term Incentive Plan (the “Plan”),
any rules and regulations adopted by the Executive Compensation Committee of the
Company’s Board of Directors (the “Committee”), this Award Letter and the
Prospectus for the Plan. Any terms used and not defined in the Award Letter have
the meanings set forth in the Plan. In the event there is an inconsistency
between the terms of the Plan and this Award Letter, the terms of the Plan will
control.
1. Lapse of Risk of Forfeiture and Vesting
The Restricted Stock granted pursuant to your Award Letter will no longer be
subject to forfeiture on the Vesting Dates as set forth in your Award Letter. In
certain circumstances described below, the possibility of forfeiture of your
Restricted Stock may lapse and the shares may become 100% vested before the
scheduled Vesting Date.
2. Restrictions on the Restricted Stock
Until the restrictions on your Restricted Stock have lapsed and your shares have
become vested in accordance with this Award Letter, you may not sell, transfer,
assign or pledge the shares. Stock certificates representing your Restricted
Stock will be registered in your name as of the Award Date, but will be held by
the Company on your behalf until the restrictions on such shares lapse. Each
such stock certificate shall bear the following legend:
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Award Letter for
such Restricted shares entered into between the registered owner of such shares
and TODCO. A copy of the Award Letter is on file in the office of the Secretary
of TODCO, located at 2000 W. Sam Houston Parkway South, Suite 800, Houston,
Texas 77042.
When the restrictions on shares of your Restricted Stock lapse and the shares
become vested, a certificate representing such shares will be delivered to you
(or, in the event of your death, to your beneficiary in accordance with the
Plan.
3. Dividends and Voting
You will have the right to vote your Restricted Stock, even if it remains
subject to forfeiture until it is forfeited. From the Award Date, all cash
dividends payable with respect to your Restricted Stock will be paid directly to
you at the same time dividends are paid with respect to all other shares of
Common Stock unless and until any shares of the Restricted Stock are forfeited.

 



--------------------------------------------------------------------------------



 



4. Termination of Employment
(a) Forfeiture and Vesting. Except as provided in this Section 4 and Section 5,
if your employment is terminated your unvested shares of Restricted Stock for
which the restrictions have not lapsed shall be immediately forfeited. Any
shares of Restricted Stock forfeited hereunder shall automatically revert to the
Company and become cancelled shares and shall be again subject to the Plan as
provided in Section 1.4 of the Plan.
(b) Death or Disability. If your employment is terminated by reason of death or
disability (as determined by the Committee), all of your shares of Restricted
Stock will no longer be subject to the possibility of future forfeiture and will
be 100% vested.
(c)Convenience of the Company. If your employment is terminated by the Company
for the convenience of the Company (as determined by the Committee) or if you
retire for the convenience of the Company (as determined by the Committee), all
of your shares of Restricted Stock will no longer be subject to the possibility
of future forfeiture and will be 100% vested.
(d) Other Termination of Employment. If your employment terminates for any
reason other than those provided in paragraphs (b) and (c) above, any of your
shares of Restricted Stock as to which the risk of forfeiture has not previously
lapsed and are unvested prior to your termination of employment will be
forfeited, unless otherwise determined by the Committee in its sole discretion.
(e) Adjustments by the Committee. The Committee may, in its sole discretion,
exercised before or after your termination of employment, eliminate the risk of
future forfeiture and accelerate the vesting of all or any portion of your
shares of Restricted Stock.
(f)Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment, and its
determination shall be final, conclusive and binding upon you.
5. Change in Control
Acceleration of Lapse of Restrictions. All of your shares of Restricted Stock
will no longer be subject to forfeiture immediately and will be 100% vested upon
a Change in Control of the Company. A Change in Control of the Company shall be
deemed to have occurred as of the first day any one or more of the following
conditions shall have been satisfied:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of shares representing 20% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of Section 5 (c); or
(b)Individuals who, as of the effective date of the Plan (as defined in the
Plan), are members of the Board of Directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Company; provided, however, that for purposes of this paragraph
of this Section 5., any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company; or
(c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners,

 



--------------------------------------------------------------------------------



 



respectively, of the Outstanding Company Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of the then outstanding combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation or other entity resulting from such Business Combination (including,
without limitation, a corporation or other entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, (ii) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation or
other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities of the corporation or other entity resulting from
such Business Combination except to the extent that such ownership existed prior
to the Business Combination and (iii) at least a majority of the members of the
board of directors of the corporation or other entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors
of the Company, providing for such Business Combination; or
(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.
6. Tax Consequences and Income Tax Withholding
You should review the Plan Prospectus for a general summary of the federal
income tax consequences of your shares of Restricted Stock based on currently
applicable provisions of the Code and related regulations. The summary does not
discuss state and local tax laws, which may differ from the federal tax law.
Neither the Company nor the Committee guarantees the tax consequences of your
Award Letter. You are advised to consult your own tax advisor regarding the
application of tax laws to your particular situation.
This Award Letter is subject to your satisfaction of the income tax withholding
requirements. Unless the Committee in its sole discretion determines otherwise,
to satisfy any applicable federal, state or local withholding tax liability
arising from the grant of or lapse of the risk of forfeiture on your Restricted
Stock, the Company will retain a certain number of shares of Common Stock having
a value equal to the amount of your minimum statutory withholding obligation
from the shares otherwise deliverable to you upon your Restricted Stock becoming
fee of the risk of forfeiture. As a condition of this award, you agree to waive
your right to make an election under Code Section 83(b). Accordingly, no such
election will be recognized by the Company.
7. Restrictions on Resale
Other than the restrictions referenced in Section 2., there are no restrictions
imposed by the Plan on the resale of Common Stock acquired under the Plan.
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of shares acquired under the Plan by certain officers and
directors of the Company who may be deemed to be “affiliates” of the Company
must be made pursuant to an appropriate effective registration statement filed
with the SEC, pursuant to the provisions of Rule 144 issued under the Securities
Act, or pursuant to another exemption from registration provided in the
Securities Act. At the present time, the Company does not have a currently
effective registration statement pursuant to which such resales may be made by
affiliates. There are no restrictions imposed by the SEC on the resale of shares
acquired under the Plan by persons who are not affiliates of the Company;
provided, however, that all employees and the grant of Restricted Stock and any
Common Stock deliverable hereunder are subject to the Company’s policies against
insider trading (including black-out periods during which no sales are
permitted), and to other restrictions on resale that may be imposed by the
Company from time to time if it determines said restrictions are necessary or
advisable to comply with applicable law.
8. Effect on Other Benefits
Income recognized by you as a result of your Restricted Stock award will not be
included in the formula for calculating benefits under any of the Company’s
retirement and disability plans or any other benefit plans.

 



--------------------------------------------------------------------------------



 



9. Compliance with Laws
This Award Letter and the Restricted Stock and any Common Stock deliverable
hereunder shall be subject to all applicable federal and state laws and the
rules of the exchange on which shares of the Company’s Common Stock are traded.
10. Miscellaneous
(a) Not an Agreement for Continued Employment or Services. This Award Letter
shall not, and no provision of this Award Letter shall be construed or
interpreted to, create any right to be employed by or to provide services to or
continue your employment with or provide services to the Company, the Company’s
affiliates, parent, subsidiary or their affiliates.
(b) Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in the grant of Restricted Stock or in any shares of Common
Stock is subject to, the terms of this Award Letter. Nothing in this Award
Letter shall create a community property interest where none otherwise exists.
If you have any questions regarding your Restricted Stock award or would like to
obtain additional information about the Plan, please contact the Company’s
General Counsel, TODCO, 2000 W. Sam Houston Parkway South, Suite 800, Houston,
Texas 77042 (telephone (713) 278-6000). Your Award Letter and all attachments
should be retained in your files for future reference.
This Award Letter has been executed and delivered as of the Award Date.

 